Citation Nr: 0738856	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease, claimed as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1974 to November 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
degenerative disc disease of the lumbar spine.

The veteran's claim was initially phrased as "entitlement to 
service connection for lumbar spine degenerative disc 
disease, claimed as secondary to a service-connected right 
knee injury."  The Board notes that service connection is in 
effect for residuals of a right femur fracture, residuals of 
a right knee injury, and residuals of a right tibia fracture.  
It is also noted that on notice of disagreement, the veteran 
maintained that his back disorder is secondary to his 
"service-connected lower leg disability."  Given the 
veteran's appellate assertions, the Board has rephrased the 
issue on appeal to ensure that all of the veteran's 
contentions are addressed.  The issue before the Board is as 
listed on the title page of this decision.


FINDINGS OF FACT

1.  The first diagnosis of lumbar spine degenerative disc 
disease is many years after service.

2.  The veteran's lumbar spine degenerative disc disease is 
not causally related to service; nor is it causally related 
to, or aggravated by, any service-connected disability, to 
include his right knee injury, residuals of a right femur 
fracture, or residuals of a right tibia fracture.





CONCLUSION OF LAW

The veteran's lumbar spine degenerative disc disease was not 
incurred in or aggravated by active duty service, nor is it 
proximately due to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that service connection is in 
effect for residuals of a right knee injury, residuals of a 
right femur fracture, and residuals of a right tibia 
fracture.  The veteran contends that he developed 
degenerative disc disease of the lumbar spine as a result of 
his service-connected lower leg disability.  He essentially 
contends that the service-connected right knee injury or 
other service-connected disabilities either caused or 
aggravated his nonservice-connected low back disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability is 
based upon (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection may also be granted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, was amended.  71 Fed. Reg. 52,744 (Sept. 7, 
2006).  

Under the revised section 3.310(b) [the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub- section (c)], the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by the 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the revision.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

While in service, the veteran incurred an injury to his right 
knee and leg in April 1976.  Since this injury, numerous 
operations have been performed on the veteran's right knee 
and leg.

Although the veteran does not contend that he directly 
injured his back in service, the Board has reviewed the 
service medical records and notes that they are silent 
regarding any relevant injury.  The service medical records 
are also void of a diagnosis of a chronic low back disorder.  

According to the veteran's own statements, he began 
experiencing problems with his back in late 2003 or early 
2004, and he primarily attributes his back problems to his 
service-connected right knee injury, although at times he has 
referenced other his lower leg disabilities.

After carefully reviewing and weighing the evidence of 
record, the Board finds that the evidence does not show a 
relationship between the veteran's degenerative disc disease 
of the lumbar spine and his service-connected right knee 
injury or any other service-connected right lower leg injury.

The Board is cognizant of the medical opinions of record.  
The first is an April 2004 statement from a private 
physician, who states that the veteran has been diagnosed 
with low back pain and radicular symptoms that have been 
found to be linked to a central disc herniation at L5/S1.  
The physician added that the veteran has chronic short leg 
syndrome, with a significantly tilted pelvis.  The physician 
also stated that in the absence of any other initiating 
factor and with improved symptoms after his leg length was 
adjusted, "it is reasonable to suggest that the disc is 
linked in its origin to the short leg syndrome."  
(capitalization adjusted).

The second opinion is contained in a March 2004 progress note 
from a VA physical therapist.  In the statement the therapist 
stated that the veteran is suffering from multi-orthopedic 
and musculoskeletal problems that he (the physical therapist) 
felt were directly attributable to the veteran's leg length 
discrepancy.  The veteran's leg length affects his gait and 
his back problems are aggravated by the current gait 
abnormalities.  The physical therapist recommended shoe 
modifications.

Third, of record is a December 2004 statement from the 
veteran's team leader at the Vet Center.  In the statement, 
the team leader noted, "leg and knee injury, surgery, 
shorten leg; resultant back problems."

Fourth, in April 2005, the veteran underwent a VA 
examination.  After reviewing the claims file, the veteran's 
subjective complaints, and objective examination findings, 
the VA physician concluded that the veteran's "mild 
degenerative changes ... in the lumbar spine [were] not caused 
by, (sic) or a result of the previous fracture of the right 
femur, and the injury to the right knee, resulting in a total 
knee arthroplasty.  The changes in the lumbar spine are 
consistent with aging changes.  There is no evidence of 
lumbar nerve root compromise.  There is no evidence of 
significant limitation of lumbar spine motion."

When adjudicating appeals, it is the Board's responsibility 
to weigh the credibility and probative value of all of the 
evidence and, in so doing, the Board may accept one medical 
opinion and reject others.  Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed among multiple 
medical opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators . . . ."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Here, of the medical opinions of record, the only one where 
the examiner reports access to the veteran's claims file is 
the April 2005 compensation and pension examination opinion.  
In that opinion report, the VA examiner specifically noted 
that he had reviewed the veteran's claims file, examined the 
veteran, and reviewed the MRI findings.   Based on that 
evidence, he found that the veteran's service connected 
disability did not cause or aggravate his nonservice-
connected back disorder.  The Board finds that this opinion 
is of great probative value, whereas the other opinions are 
of lesser probative value.  In this regard, the Board notes 
that the 2004 opinion from the veteran's private physician is 
speculative.  It merely suggests a relationship between the 
veteran's leg length and his back disability.  The April 2005 
opinion is definitive.  The Board also notes that the 
statement submitted by the veteran's psychiatric team leader 
appears to be no more that a passing reiteration of the 
veteran's historical account, as the crux of that report 
addresses the veteran's psychiatric disability.  Thus, it too 
is of little probative value.  Finally, the Board is 
cognizant of the opinion submitted by the veteran's physical 
therapist.  Nonetheless, the Board finds that the April 2005 
opinion is of greater weight as it was based on a complete 
review of the veteran's claims file and clinical findings.  
Opinions offered by examiners based on a review of all the 
evidence on file are considered to be an important factor in 
reaching an informed opinion, whereas opinions based on 
assumptions not supported by the other objective medical 
evidence are of little probative value.  Owens v. Brown, 
7 Vet. App. 429 (1995); see also Prejean v. West, 13 Vet. 
App. 444 (2000) (Factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
The Board therefore finds the compensation and pension exam 
opinion prepared in April 2005 to be of great probative 
weight.

While the veteran may sincerely believe that a relationship 
exists between his degenerative disc disease of the lumbar 
spine and his service-connected right knee and leg injuries, 
he has not been shown to have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which shows that there is no relationship between the 
veteran's lumbar spine disability and his service-connected 
disabilities.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Based on the above reasoning, a preponderance of the evidence 
weighs against the veteran's claim, and there is no 
reasonable doubt to be resolved.  The probative and 
persuasive medical evidence shows that veteran's right knee 
and leg injuries neither caused nor aggravates his 
degenerative disc disease of the lumbar spine.  As discussed 
above, the veteran's lumbar spine degenerative disc disease 
is not directly connected to service either.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in May 2004, prior to the initial adjudication 
of the claim.  The veteran's claim was subsequently 
readjudicated in a June 2006 statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  The VCAA letter 
notified the veteran that VA would try to assist him in 
obtaining medical records, employment records, or records 
from federal agencies.  The letter informed the veteran that 
if there is any other evidence or information that the 
veteran thinks will support his claim, the veteran should 
tell the RO.  The Board finds that VA has satisfied the four 
elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  In this case, although the RO did not 
provide notice under Dingess until after all adjudicatory 
action was completed, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  The Board acknowledges that the veteran's Social 
Security Administration (SSA) reports are not of record and 
that all of the veteran's psychiatric reports are not 
present.  However, in this case, the psychiatric reports are 
not pertinent to the issue on appeal, and with regards to the 
SSA reports, the record shows that the veteran has a current 
low back disability.  This present of a current disability is 
not in dispute.  More importantly, the record shows that the 
veteran has received SSA disability since 1989, well before 
his lower back disability manifested.  As such, the Board 
finds that any additional development in this regard would be 
futile.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  The veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with an examination regarding his 
claim in April 2005.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Service connection for lumbar spine degenerative disc 
disease, claimed as secondary to service-connected 
disability, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


